                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

KENYON LAMONTE WILLIAMS,                     )
        Petitioner,                          )
                                             )
v.                                           )   No. 3:19-cv-2043-M (BT)
                                             )
WARDEN MARTHA UNDERWOOD,                     )
        Respondent.                          )



                                     ORDER

      The United States Magistrate Judge made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The District Court

reviewed the proposed Findings, Conclusions and Recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and Recommendation

of the United States Magistrate Judge.

      Signed this 14th day of April, 2020.
